UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-8058


JOSEPH V. PURANDA,

                Petitioner - Appellant,

          v.

GENE JOHNSON, Director, Virginia Department of Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:08-cv-00687-MHL)


Submitted:   February 18, 2010            Decided:   February 26, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph V. Puranda, Appellant Pro Se. William W. Muse, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joseph       V.   Puranda       seeks     to       appeal      the    magistrate

judge’s    order    denying     relief       on   his     28     U.S.C.      § 2254      (2006)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                              See 28 U.S.C.

§ 2253(c)(1) (2006).            A certificate of appealability will not

issue     absent    “a    substantial         showing          of    the     denial      of      a

constitutional       right.”          28    U.S.C.       § 2253(c)(2)            (2006).         A

prisoner     satisfies         this        standard        by       demonstrating            that

reasonable    jurists         would    find       that     any       assessment         of     the

constitutional      claims      by    the    district       court       is   debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                      We

have independently reviewed the record and conclude that Puranda

has not made the requisite showing.                        Accordingly, we deny a

certificate    of     appealability          and      dismiss        the     appeal.            We

dispense     with    oral      argument       because          the    facts       and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                    DISMISSED



                                             2